Citation Nr: 1135306	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-31 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold injuries to the bilateral hands.

2.  Entitlement to service connection for residuals of cold injuries to the bilateral feet.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Attorney



WITNESSES AT HEARINGS ON APPEAL

The Veteran, A.S.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1948 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disabilities.

A Travel Board hearing was held in June 2011 with the Veteran and his spouse in St. Petersburg, Florida, before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Veteran and his spouse also testified at a January 2008 RO hearing.  A copy of that hearing transcript has also been associated with the claims file.

The Board notes that the Veteran has diagnoses of PTSD as well as another acquired psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) has recently held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has rephrased the issue involving service connection for PTSD into a single issue in order to comply with the Court's holding.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The competent evidence of record does not reflect residuals of cold injuries to the hands or feet that are etiologically related to service.

2.  The competent evidence of record does not reflect a current left knee disability etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of cold injury of the bilateral hands are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for residuals of cold injury of the bilateral feet are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Predecisional letters dated in August 2006, November 2006, and December 2006 satisfied VA's duty to notify.  See Quartuccio, 16 Vet. App. at 187; Dingess, 19 Vet. App. 473.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records, service personnel records, and VA treatment records are in the file.  Although the Veteran identified additional VA treatment records during his June 2011 hearing, he indicated that they were not relevant to the issues being decided on appeal.

The Board notes the possibility that the Veteran's complete service records may not be associated with the claims file.  Based on earlier attempts to obtain the Veteran's records from the National Personnel Records Center, VA made a formal finding in April 2007 that the Veteran's records were lost in a 1973 fire and could not be obtained.  The Board is mindful that, in a case such as this, where complete service treatment records and service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was been afforded a VA examination to assess the nature and etiology of his cold injury residuals.  The Board finds that this examination is adequate as it was predicated on a review of the claims, contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provides an opinion as to the nature and etiology of the Veteran's cold injury residuals.

The Board acknowledges that the Veteran has not had a VA examination specifically for his left knee claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an examination is not needed in this case.  In this regard, the Veteran contends that he has a left knee disorder as a result of an injury in service.  However, the competent medical evidence does not reflect a currently diagnosed left knee disorder.  In addition, service treatment records do not reflect any findings of a knee disorder.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004)(finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "reflect[ed] that he suffered an event, injury or disease in service that may be associated with [his] symptoms"); see also Watters v. Shinseki, 601 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the left knee claim in this case.  38 C.F.R. § 3.159(c) (4)(i).  

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC), which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).


1.  Residuals of Cold Injury

Service treatment records are negative for any complaint, treatment, or diagnosis related to cold injuries.  The Veteran underwent an enlistment examination in November 1948.  No relevant abnormalities were noted.  An August 1952 separation examination was also within normal limits, and the Veteran specifically denied a history of any injury, illness, or operation since his November 1948 examination.

The Veteran submitted a number of statements in support of his claim, and he and his wife testified at a January 2008 RO hearing and a June 2011 Board hearing.  Collectively, they stated that he spent time in the Chosin Reservoir during service.  The weather there was quite cold, reaching as low as 35 degrees below zero.  He did not have appropriate clothing or protection, although he never sought treatment for any cold injuries.  Rather, he did his best to treat himself.  He spent two winters in Korea.  After service, he sought treatment but was told he would just "have to live with it."  He testified that he currently experienced lost feeling in his hands and feet.  He always slept with a heavy blanket, even during summer, due to the cold feeling in his feet.  During cold weather or cold exposure, his extremities turned white and lost skin.  

VA treatment records dated March 2010 reflect a diagnosis of peripheral vascular disease included in the Veteran's "problem list."

The Veteran was afforded a VA examination in June 2010.  The claims file was reviewed by the examiner, who also obtained a history from the Veteran and performed a physical examination.  The Veteran reported exposure to cold temperatures between 1950 and 1953, with current symptoms of pain and numbness in the hands and feet when exposed to cold.  These symptoms resolved after 3 to 4 days.  The examiner noted a history of peripheral vascular disease that had been treated with Plavix and Aspirin.  The Veteran also reported a 10 year history of smoking.  The examiner diagnosed peripheral vascular disease, and concluded that the pain and numbness in the Veteran's hands and feet were less likely than not related to cold exposure during Korea.  This opinion was based on a review of the relevant records, a clinical evaluation, and a review of the relevant literature.

Based on the evidence of record, the Board finds that service connection for residuals of cold injuries of the hands and feet is not warranted.  The Veteran is diagnosed with peripheral vascular disease, and the June 2010 VA examiner concluded that it was less likely than not that the Veteran's symptoms of pain and numbness were related to cold exposure in service.  There is no other competent medical opinion to refute this conclusion or to otherwise suggest that the Veteran has cold injury residuals etiologically related to service.

The Board has considered the Veteran's own statements and those of his wife made in support of his claim.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

Here, the Board does not find that either the Veteran or his spouse is competent to render diagnoses of cold injury residuals.  While the Veteran and his spouse are certainly competent to report observable symptoms, neither has been shown to be competent to identify these specific disorders based solely on observation.  Further, while the Veteran has asserted that his current symptoms are the result of cold exposure in Korea, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran and his wife offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between these claimed disorders and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, he denied any history of service injury or illness during his 1952 separation examination.  Moreover, there are no documented complaints or treatment related to cold injuries between his discharge from service and the 2010 VA examination.  These facts weigh heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

2.  Left Knee

Service treatment records are negative for any complaint, treatment, or diagnosis related to a left knee disability.  The Veteran underwent an enlistment examination in November 1948.  No relevant abnormalities were noted.  An August 1952 separation examination was also within normal limits, and the Veteran specifically denied a history of any injury, illness, or operation since his November 1948 examination.

Post-service treatment records also do not reflect complaints or treatment of a left knee condition.

The Veteran and his wife testified at a January 2008 RO hearing and a June 2011 Board hearing.  They also submitted statements in support of the Veteran's claims.  Collectively, they stated that the Veteran was involved with heavy equipment during service.  On one occasion, he had to jump off of a truck or bulldozer, or step out of the way of one.  He injured his left knee during this process, and it had bothered him ever since.  He experienced swelling during service but was told he was fine and to move on.  He currently wore a brace.

Based on the evidence of record, the Board finds that service connection for a left knee disorder is not warranted.  Although the Veteran has reported experiencing symptoms such as pain, the evidence does not reflect a diagnosed left knee disability.  Moreover, the Veteran's service treatment records do not include any entries related to the left knee.  As noted above, the Veteran's separation examination was normal, and he denied a history of any injuries in service.

As discussed earlier, neither the Veteran nor his wife are competent to diagnose a knee disability or assert an etiological nexus between a current knee condition and service.  See Espiritu, supra.  The Board again acknowledges that the Veteran is competent to provide evidence of his own experiences.  However, he denied any history of service injury or illness during his 1952 separation examination.  Moreover, there are no documented complaints or treatment related to a knee injury.  These facts weigh heavily against the claim he now makes that he has had problems ever since service.  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the negative contemporaneous records.


ORDER

Service connection for residuals of cold injury of the bilateral hands is denied.

Service connection for residuals of cold injury of the bilateral feet is denied.

Service connection for a left knee disability is denied.


REMAND

With respect to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board finds that additional development is necessary.

VA Treatment Records

The Veteran was afforded a VA psychiatric examination in July 2010.  In evaluating the Veteran, the examiner referenced VA treatment records dated August 2004 and August 2005 that showed negative PTSD screens.  These records have not been associated with the claims file.  The earliest treatment records currently in the file are from 2006.

The Veteran stated during his June 2011 Board hearing that he was treated at the Dunedin VA clinic in 2004 and 2005, though not for PTSD.  These records could be probative in evaluating the Veteran's claim.  Therefore, on remand, those records should be obtained.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

VA Examination

In addition, the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD as defined in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Specifically, the examiner indicated that the Veteran did not meet Criterion A because the record did not support his claimed stressors.

The Board notes that the RO conceded the Veteran's stressors in the August 2010 SOC.  In addition, the Board also notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).
 
Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran's claimed stressors, including being fired upon by the enemy, appear to fall within the scope of the amended regulations in that some of those stressor events are consistent with the circumstances of the Veteran's service; the record does not contain clear and convincing evidence that these events did not occur.  The Board notes that the Veteran reported during his VA examination that he felt intense fear as a result of his stressors.

However, while some of the Veteran's stressors appear to be consistent with the circumstances of his service, they have not yet been determined to be sufficient bases for a diagnosis of PTSD.  The Court held that the sufficiency of the stressor is a medical determination, and therefore adjudicators may not render a determination on this point in the absence of independent medical evidence.  West v. Brown, 7 Vet. App. 70 (1994).  VA treatment records which include a diagnosis of PTSD are based on "combat" without reference to any specific finding of a fear of hostile military or terrorist activity.  Therefore, the matter should be remanded for a supplemental opinion from the July 2010 VA examiner.  In light of the Veteran's conceded stressors, the examiner should provide an opinion as to whether the Veteran has a diagnosis of PTSD that is attributable to those claimed stressors.

Finally, the Board notes that the examiner previously diagnosed the Veteran with anxiety disorder.  Although he concluded that this condition was not related to service, he did not provide a rationale for that conclusion.  Rather, his explanation focused on why the Veteran was not diagnosed with PTSD.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Therefore, on remand, if the examiner diagnoses a psychiatric disorder other than PTSD, he must provide an opinion with supporting rationale as to whether that disorder is at least as likely as not related to service.

The Veteran must be advised of the importance of reporting to any scheduled VA examinations deemed necessary and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should obtain the Veteran's VA treatment records dated from 2004 to 2005 from the VA Outpatient Center in Dunedin, FL.

2.  The claims file should then be forwarded to the examiner who performed the July 2010 VA psychiatric examination in this case.  He should provide a supplemental opinion as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder, to include PTSD, which is the result of his military service.  All indicated tests and studies should be accomplished, and the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed acquired psychiatric disorder to include PTSD was incurred in or is otherwise related to service.  Any psychiatric diagnosis should be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders-IV.  

After review of the pertinent material, including the Veteran's statements and hearing testimony regarding his stressors during service, as well as a copy of this remand, the examiner must specifically discuss whether the Veteran meets the diagnostic criteria in DSM-IV for diagnosis of PTSD.  In this regard, the examiner must indicate whether the verified stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  The examiner must also specifically state whether or not the claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.

If a diagnosis other than PTSD is rendered, the examiner should opine as to whether it is at least as likely as not that the identified disorder is attributable to service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  If the July 2010 VA examiner is not available, then the Veteran should be scheduled for a new VA examination to determine whether he has an acquired psychiatric disorder, to include PTSD, that is at least as likely as not related to service.  The examiner should comply with the above instructions.

4.  Following completion of the foregoing and any other indicated development, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  After the requested development has been completed, the RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


